Citation Nr: 1619328	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to December 3, 2013, and a rating in excess of 50 percent from that date. 


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010 the Veteran testified before the undersigned Acting Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of his testimony is associated with the record. 

In January 2011 the Board issued a decision denying the claim on appeal.  The Veteran thereupon appealed the Board's January 2011 decision to the Court of Appeals for Veterans Claims (Court), and in November 2011 the Court granted a Joint Motion of the Parties to vacate and remand the Board's January 2011 decision for further development.   

In order to comply with the directives of the November 2011 Court Order, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in June 2012 for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.   Prior to December 3, 2013, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since December 3, 2013, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, although not in most areas.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to December 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 50 percent PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in    which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  The file contains treatment records relating to the severity of the Veteran's PTSD during the period under appellate review; the Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Board remanded the case to the AOJ in June 2012 for the purpose of affording the Veteran a VA examination to document the current severity of his service-connected disability on appeal.  The Veteran was afforded the requisite examination in December 2013.  The Board has reviewed the examination report and finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  In that regard, the Veteran does not assert, and the evidence of record does not suggest, that his disability has increased significantly in severity since the most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Veteran was afforded a hearing before the Board, during which he presented argument in support of his claim, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue to the Veteran, who testified as to the severity of his service-connected disability.  The Veteran also volunteered his relevant treatment history and employment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Evidence and Analysis

A September 2007 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective from February 22, 2007.  Thereafter, an April 2014 rating decision assigned a 50 percent rating effective from December 3, 2013.  The Veteran seeks higher ratings for both periods on appeal.

The Veteran underwent an August 2007 VA psychological examination as part of his initial PTSD service connection claim.  He reported experiencing intrusive thoughts, flashbacks, anxiety attacks, nervousness, hypervigilance, and sleep disturbances on a regular basis.  The examiner noted that the Veteran encountered much difficulty maintaining employment for many years following service.  However, he had maintained his then-present job for three years.  Regarding his domestic relationships, the Veteran was currently unmarried but stayed in contact with his two children.  He attributed his divorce many years ago to in-service trauma.  Mental status examination showed the Veteran having a slightly anxious mood but normal speech.  Hygiene was adequate.  The examiner noted sleep disturbances, anxiety attacks, and hypervigilance.  No reality impairments, such as hallucinations or delusions, were present.  Similarly, the Veteran did not affirm any homicidal or suicidal ideations.  The examiner diagnosed PTSD and assigned a GAF score of 55. 

The Veteran was reexamined by VA in April 2009.  At that time reported taking medications and participating in outpatient mental health treatment to treat PTSD related symptoms.  He was living with his girlfriend of eight years and regularly visited his two children from prior relationships on the weekends.  He denied having significant friends or participation in other social activities; he also avoided crowds.  The Veteran reported being employed for the past five years.  Psychiatric examination showed normal speech.  The examiner judged the Veteran's attitude to be cooperative and friendly.  Thought processes were logical and sequential.  No psychosis or suicidal ideations were noted.  However, the Veteran was noted to have sleep impairment and severe panic attacks approximately once or twice a month.  Immediate and short term memory was slightly impaired, but long term memory remained intact.  The examiner believed the Veteran's PTSD symptoms affected his motivation and mood.  The Veteran also demonstrated problems with intrusive recollections, excessive guilt, concentration, and avoidant activities, including refraining from eating certain types of meat, as a result of the in-service stressor.  However, the Veteran continued to maintain his job.  The examiner confirmed the diagnosis of PTSD and assigned a GAF score of 55-59. 

During the August 2010 Travel Board hearing the Veteran testified he had psychological difficulties following the in-service explosion on his naval ship that led to significant occupational and domestic difficulties following service.  Prior to his present job, he could not maintain employment for a significant amount of time.  He explained that his present supervisor is a Vietnam Veteran and accommodates his occupational limitations due to PTSD symptoms.  The Veteran stated that he presently lived with his wife.  Although she frequently travelled, he believed they got along well.  He reported having one friend.  The Veteran noted that he continued to avoid crowds during both occupational and domestic activities.  The Veteran's representative adamantly asserted that from his experience regarding PTSD disability ratings the Veteran clearly met the criteria for a 50 percent rating.  

Most recently, and in compliance with the Board's June 2012 remand directives, the Veteran was again examined in December 2013 to determine the current severity of his PTSD.  During the examination, the Veteran reported symptoms of depressed mood, suspiciousness, panic attacks occurring weekly or less, sleep impairment, flattened affect, disturbances in motivation and mood, irritability, and difficulty in establishing and maintaining effective work and social relationships.  Upon mental examination, the examiner noted the following symptoms:  subdued mood with flattened affect; fair eye contact; generally organized thought process with no evidence of hallucinations, delusions, mania, or obsessive features.  The examiner also noted the Veteran reported both homicidal and suicidal ideations but denied any plans or intent to arm himself or others mainly because he has a family and "it's not who [he is]."  The examiner concluded that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  Further, the Veteran reported he was employed restocking vending machines and continuing his mental health treatment.  The examiner did not provide a GAF score.  

Also of record are reports of VA treatment records dated from November 2006 through November 2013.  As an initial matter, the Board notes the Veteran has received mental health treatment on a consistent basis throughout the course of his appeal.  His VA counseling sessions primarily revolved around the Veteran's sense of regret over the in-service incident and overcoming his fear of crowds and social activities.  In his initial psychosocial assessment, the Veteran reported frequent sleeping difficulties, irritability, and depressive symptoms.  Mental status examination showed the Veteran was cooperative and possessed good personal hygiene.  No speech disorder was present, nor was homicidal or suicidal ideation.  The treating physician noted an anxious affect and nervous mood.  The physician diagnosed PTSD and assigned a GAF score of 56.  She referred the Veteran to the mental health clinic for individual counseling and medication. 

In August 2007, a VA psychiatrist evaluated the Veteran primarily on complaints of insomnia.  He noted the Veteran's in-service trauma and social history.  Mental status examination showed the Veteran was appropriately groomed and cooperative.  Speech was normal and no psychosis was present.  Concentration, memory, and judgment were deemed to be good.  The VA psychiatrist diagnosed PTSD and assigned a GAF score of 60.  Another VA treatment note, dated June 2008, showed that the Veteran invited people to his new home during the anniversary of the accident.  The Veteran stated this activity worked out really well and lessened the impact of the date on his PTSD symptoms.  He also reported that his depressive symptoms were recently subsiding.  A November 2007 psychiatric note reported that the Veteran was clean, neat, calm, cooperative, with appropriate affect, and he was logical without manic or psychotic symptoms.  He also denied homicidal and suicidal thoughts.  As such, he was deemed low risk.

Similarly, a November 2008 VA social worker note showed that the Veteran continued to be in good spirits and appearance.  His relationship with his fiancé was going well.  Although the Veteran acknowledged having continued social anxiety, he denied any occupational problems.  Lastly, January 2009 treatment notes reflects continued insomnia, but the Veteran did not identify a specific stressor causing the symptoms. 

A February 2012 psychiatric note was repetitive of the previous notations made in VA treatment records dated from 2007 through January 2009.  Finally, the most recent VA psychiatric note of record from November 2013 showed the assessment that the Veteran's affect was appropriate with logical speech of normal rhythm.  Importantly, there was no report of suicidal or homicidal ideations.  

The Veteran asserts that a rating in excess of 30 percent is warranted prior to December 3, 2013, and rating in excess of 50 percent is warranted since.  After careful consideration of the record, the Board does not find that the evidence supports a higher rating for either period.  

	Evaluation prior to December 3, 2013

As indicated previously, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Here, the evidence shows that the Veteran has been gainfully employed since filing the present claim.  Additionally, maintained domestic relationships with his two children and wife during this period.  The Veteran's symptoms as noted in the August 2007 and April 2009 VA examination reports shows sleep disturbances, intrusive thoughts, panic attacks occurring less than weekly, and avoidant behaviors.  These symptoms are also noted in the VA treatment records as discussed above.  Finally, these VA healthcare providers have assigned GAF scores reflecting moderate symptoms.  VAOPGCPREC 10-95; see Massey, supra.  

In special consideration of the November 2006 psychosocial assessment, the Veteran affirmed difficulty concentrating, overwhelming feelings of guilt/anger, isolative behavior, and moderately severe depression.  The psychologist assigned a GAF score of 48 for serious symptoms.  VAOPGCPREC 10-95; see Massey, supra.  However, as noted above, the Veteran was employed in his present occupation for approximately two years and was also in a relationship with his then-current wife.  See April 2009 VA examination report.  Further, this report does not include findings relating to inappropriate hygiene, significant memory impairment, speech problems, or suicidal/ homicidal ideation.  In fact, for this initial period on appeal, none of the competent medical evidence shows speech impairment, inappropriate hygiene, frequent panic attacks, or gross memory impairment approximating the criteria contemplated by the 50 percent rating.  

For these reasons, the Board finds that symptoms approximating the next higher 50 percent rating criteria are not present.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

	Evaluation since December 3, 2013

For the period since December 3, 2013, the Board finds that the only evidence of record is the report of the December 19, 2013, VA examination.  At this juncture, the Board refers to the April 2014 rating decision which uses the dates of December 3, 2013, and December 19, 2013, interchangeably and, specifically, the VA examination as the evidence in support of the 50 percent rating.  The Board will not change the effective date, but it is apparent that the evidence in this December 19, 2013, VA examination supports the 50 percent rating assigned.  

Nevertheless, there is no additional evidence dated since December 2013 other than the December 2013 VA examination that show the Veteran's psychiatric disability is more severe than the 50 percent rating assigned.  Specifically, the Veteran reported symptoms of depressed mood, suspiciousness, panic attacks occurring weekly or less, sleep impairment, flattened affect, disturbances in motivation and mood, irritability, and difficulty in establishing and maintaining effective work and social relationships.  He also reported suicidal and homicidal ideations, but not intent or plan.  Further, the examiner specifically stated the functional impairment associated with the Veteran's disability approximates reduced reliability and productivity, which corresponds to the definition of a 50 percent disability rating under the General Rating Formula for Mental Disorders.  

Based on this evidence, the Board finds that neither a 70 percent nor a 100 percent schedular rating is warranted in this case since the symptoms or the effects of the symptoms set out for these levels of impairment are absent from the record during the appeal period.  In this respect, while the Veteran reported suicidal and homicidal ideations in the December 2013 examination, he acknowledged that they were only passive and he could not do that to his family; there is accordingly no impairment associated with these passive ideas.  Further, there is no evidence to suggest the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, much less total occupational and social impairment.  

In reaching the above conclusions, the Board has not overlooked the Veteran and other lay statements found in the record.  In this regard, the Veteran and lay witnesses are credible to report on what they have seen and how the Veteran acts/ feels.  The Veteran is also certainly competent to report how he believes his PTSD has affected his life, including describing his symptoms.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by those trained in this task.  

The Board has considered that the symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio, 713 F.3d at 112; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximate the criteria for a 30 percent rating prior to December 3, 2013, and a rating of 50 percent since.  Accordingly, in evaluating the Veteran's disability the Board places great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and his several VA examinations conducted throughout the appeals period.

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

Here, the Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's PTSD symptoms during both periods on appeal.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to PTSD, the rating criteria expressly allow for consideration of any symptoms resulting from PTSD with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for PTSD allow for consideration of any symptoms arising from PTSD, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluations of 30 percent prior to December 3, 2013, and 50 percent since.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, a claim for total disability based upon individual unemployability (TDIU) is part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the record does not show, nor does the Veteran contend, that his PTSD renders him unable to obtain and maintain gainful employment, and in fact he appears to have been gainfully employed throughout the period under appellate review.  The Board accordingly finds that a claim for TDIU is not raised by the issue on appeal.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD prior to December 3, 2013, and higher than 50 percent since that date, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


